IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: BRENDAN M.                   : No. 98 WM 2020
 SULLIVAN, ESQ. MOTION FOR                      :
 EXTENSION PURSUANT TO RULE 311                 :



                                        ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2020, the “Petition for Extension of

Admission under Rule 311” is GRANTED, IN PART. The petition is deficient, in that it

fails to offer any argument consistent with the standard governing Rule 311 extensions.

See Pa.B.A.R. 311(g) (specifying that the 30-month term of a temporary Rule 311

admission may be extended only upon a showing of good cause). Notwithstanding the

deficiencies of the filing, Petitioner is GRANTED a limited extension of his Rule 311

licensure to ensure the continuity of services provided by the Franklin County Legal

Services, Petitioner’s employer. In order to afford Petitioner time to seek full admission

to the Pennsylvania bar, his temporary admission is extended until October 31, 2021.